Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 9/14/2021, which was received 11/12/2021. Acknowledgement is made to the amendment to claims 1,8,9,11-15, and the cancelation of claims 3,10,17. Applicant’s amendment and remarks have been carefully considered and were persuasive, therefore, the following reasons for allowance are provided below:

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1,2,4-9,11-16,18-20 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 1,8,15.
	The independent claims are found to be allowable for the reasons stated in the response filed and because the claims as a whole are not fairly taught by the cited art of recorded. More specifically, the cited art of record does not fairly teach “receiving, at a cloud-based computing system, a set of data from a point of sale device located at a retail location, the set of data including a location identifier that identifies the retail
location, data identifying a target item, and a user identifier that identifies a user profile, at least a portion of the set of data having been captured from a machine readable bar-code presented on a display of a client device and scanned by a scanning device of the 


Discussion of most relevant art:
US Patents and PG-PUB
	(i) US PG PUB 20080040219 to Kim teaches “a proximity-based wireless advertising system includes a personal dedicated wireless electronics device that has display and alerting features. A wireless transceiver interacting with a web application over the internet or local area network can deliver marketing messages to the personal electronics device when a person carrying the device is at a location within the range of the wireless transceiver unit's signal. Advertising messages are delivered based on both the retailers' and customers' preferences. Retailers and advertisers can choose advertising preferences for their consumers by using a web application user interface. Software is provided that integrates with the retailer's point of sale software to electronically process any relevant coupons. Kim, however, fails to render the application's above-mentioned limitations obvious.


Non-Patent Literature
(ii) NCR White Paper, “Are you ready to boost the effectiveness of your promotions and loyalty program?” teaches in-store loyalty programs that are implemented at the stores POS. NCR White Paper, however, fails to render the application's above-mentioned limitations obvious

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).